Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


  SAYEED SIDDIQUI,                                     CASE NO.: ________________________
                  Plaintiff
                                                       Plaintiff Demands a Trial by Jury
          v.


  CVS PHARMACY, INC.,
                  Defendant.
  ________________________/


                                              COMPLAINT


          Plaintiff, SAYEED SIDDIQUI, through his counsel, SW Law Group, PLLC, hereby

  respectfully files this Complaint against Defendant CVS PHARMACY, INC. Upon information

  and belief, Plaintiff alleges as follows:

                                          NATURE OF CASE


     1. Plaintiff complains pursuant to 42 U.S.C., Title VII of the Civil Rights Act of 1964,

          as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the

          Civil Rights Act of 1991), Pub. L. No. 102-166 (“Title VII”); the Florida Civil

          Rights Act of 1992, Section 760.10 et seq. (“FCRA”), the Americans with

          Disabilities Act (“ADA”), 42 U.S.C. §1981; and seeks damages to redress the

          injuries Plaintiff suffered as a result of being exposed to race and national origin

          discrimination, disability discrimination, hostile work environment and retaliation.




                                                   1
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 19



     2. This action is to redress Defendant’s unlawful employment practices against Plaintiff,

        including Defendant’s unlawful discrimination against Plaintiff because of his race,

        national origin, and disability, and Defendant’s retaliation against Plaintiff, all leading to

        Plaintiff’s hospitalization and continued suffering.



                                  JURISDICTION AND VENUE

     3. This is an action for monetary damages and injunctive relief pursuant to Title VII, 42

        U.S.C. §1981, and FCRA §760.10.

     4. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

        as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

        under Title VII.

     5. This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state

        law pursuant to 28 U.S.C. §1367(a).

     6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Defendant and

        Plaintiff were located in this judicial district, and a substantial part of the events or

        omissions giving rise to this action, including the unlawful employment practices alleged

        herein, occurred in this district.

                            PROCEDURAL REQUIREMENTS

     7. Plaintiff has complied with all statutory prerequisites to file this action.

     8. On or about August 15, 2019, Plaintiff dual filed his charge with the Equal Employment

        Opportunity Commission (“EEOC”), Charge number 510-2019-05897.

     9. On or around June 16, 2020, the EEOC’s Right to Sue Letter in reference to his EEOC

        charge was charge. Plaintiff received the EEOC’s Right to Sue Letter shortly thereafter.



                                                   2
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 19



     10. An EEOC filing automatically operates as a dual FCHR filing.

     11. Plaintiff’s Complaint is being filed within ninety (90) days of Plaintiff’s receipt of the

        EEOC’s Right to Sue letter.

                                             PARTIES

     12. At all material times, Plaintiff SAYEED SIDDIQUI (hereinafter referred to as “Plaintiff”

        or “SIDDIQUI”) is an individual man of Indian descent who is a resident of Miami-Dade

        County, Florida. Siddiqui has a disability as defined under the ADA – a severe heart

        condition that impacts his day to day activities.

     13. At all material times, Defendant CVS PHARMACY, INC. (hereinafter referred to as

        “Defendant” or “CVS”) is a For-Profit Corporation authorized to do business in Florida

        under the laws of the State of Florida.

     14. Defendant CVS is an employer as defined by all laws under which this action is brought

        and employs the requisite number of employees.

     15. Siddiqui was an employee of CVS for all relevant times material hereto.



                               STATEMENT OF FACTS

     16. In or around April 2013, Defendant hired Plaintiff as a Shift Supervisor.

     17. Defendant hired Plaintiff with knowledge of his heart condition that required quadruple

        bypass heart surgery. Due to that condition, Siddiqui was unable to lift over ten (10)

        pounds.

     18. In or around August of 2014, Siddiqui was transferred to the CVS in Weston Florida, with

        the expectation of being promoted to assistant manager given his qualification and

        experience.



                                                  3
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 19



     19. Shanna Walker (hereinafter “Walker”) was the store manager at the Weston CVS location.

     20. Walker constantly ridiculed Siddiqui about the way “Indian people” ate, how “Indian

        people” used their hands and the customs/ culture of those of Indian descent.

     21. Siddiqui was frustrated by the constant harassment from Walker, so Siddiqui complained

        to District Manager Phil Chen (hereinafter “Chen”) about Walker’s harassment and

        discrimination – all creating a hostile work environment for Siddiqui. Chen met with

        Siddiqui and Walker.

     22. Rather than taking proper corrective actions, Chen instead told Siddiqui that he should just

        “let this go” and gave him the option to transfer to another store.

     23. Siddiqui elected to transfer and was transferred to another high-volume store located in

        Davie, Florida, which is in Broward County, Florida.

     24. The manager of the Broward County CVS location was Emlyn Seraphin (hereinafter

        “Seraphin”) who was a friend of Walker.

     25. Plaintiff was discriminated and retaliated against from the beginning of his time at the Davie

        location.

     26. Seraphin constantly demeaned Siddiqui, scheduled him for undesirable night shifts, and

        issued baseless write ups and reprimands that were not rooted in any factual occurrences.

     27. In or around 2015, Siddiqui requested to be transferred to the Miami District, so CVS

        transferred Siddiqui to their Miami Gardens, Florida, location.

     28. At all times material hereto, the Miami Gardens store manager was Rawle Ferose.

     29. While at the CVS located in Miami Gardens, Siddiqui applied for a promotion and was

        passed over without any stated reason or justification. Other coworkers who were less




                                                   4
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 19



        qualified and who possessed less experience but were not of Indian descent and did not

        have any disabilities, applied and received promotions.

     30. Siddiqui continually applied for promotions but was never given a promotion.

     31. Siddiqui asked for a reason or justification for Defendant’s failure to promote, but was

        never given any such reason or justification.

     32. In or around mid 2018, CVS hired Ricardo Lopez (hereinafter “Lopez”) as their District

        Manager for Siddiqui’s district.

     33. Siddiqui had a meeting with Lopez to complain about the discrimination, harassment, and

        hostile work environment. Lopez assured Siddiqui that he would take steps to remedy the

        situation and assured Siddiqui that he would be promoted.

     34. In response to Siddiqui’s meeting with Lopez, Ferose retaliated against Siddiqui by cutting

        his hours and scheduling him to work on weekends and interfering with his vacation

        requests.

     35. Ferose was also outright hostile to Siddiqui. By way of example, on one occasion, Ferose

        held his middle finger up to Siddiqui while customers were present.

     36. Shortly after Siddiqui’s meeting with Lopez, Lopez informed Siddiqui that he had opened

        a requisition for the position of Store Operations Manager. Both Lopez and Ferose

        congratulated Siddiqui on being promoted to that position and told him he should see the

        requisition online within twenty-four (24) hours.

     37. However, the acting store manager (Luis Vega (hereinafter “Vega”)) refused to promote

        Siddiqui because Siddiqui did not speak Spanish and had undergone heart surgery.

     38. Vega instead offered Jennifter Ajami (hereinafter “Ajami”) the Store Operations Manager

        position. Ajami is a Hispanic female.




                                                  5
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 19



     39. Siddiqui sent Lopez several emails and text messages advising him of Lopez’s actions and

        requesting a remedy, but no corrective action was ever taken.

     40. Two Shift Managers were promoted to Operations Shift Managers and another two

        employees were promoted to management positions, but Siddiqui was never promoted.

        None of the promoted employees were Indian nor did any have any kind of disability.

     41. Despite being aware that Siddiqui had a heart condition was therefore unable to life more

        than ten (10) pounds, Vega began insisting Siddiqui unload supply trucks. Siddiqui

        professionally advised Vega that he was unable to lift more than ten (10) pounds, but Vega

        insisted Siddiqui unload trucks, which required lifting more than ten (10) pounds. There

        were multiple other tasks that Siddiqui could’ve completed instead.

     42. As a further retaliatory action, Vega reduced Siddiqui’s hours from forty (40) hours per

        week to twenty-eight (28) hours per week, which resulted in Siddiqui’s loss of health

        insurance coverage through CVS.

     43. The hours Siddiqui was scheduled to work were only nights and weekends.

     44. The hours Vega had taken away from Siddiqui were given to employees from other CVS

        stores.

     45. In 2019, Defendant did a district re-alignment and yet another district manager was brought

        in. Vega and Lopez contacted the new district manager to advise her that Siddiqui is not

        the right person for their plans and encouraged her to write Siddiqui up for requesting that

        the company communicate changes to all employees rather than just upper management,

        so that he could be apprised of the hierarchy.

     46. In or around April of 2019, the discrimination, hostile work environment and retaliation

        had caused Siddiqui extreme anxiety and stress, which resulted in him being hospitalized.




                                                  6
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 19



     47. The above are just some examples of the unlawful actions of the Respondent. Claimant

        believes he has been discriminated against in violation of Title VII of the Civil Rights Act

        of 1964.



              COUNT I: RACE AND NATIONAL ORIGIN DISCRIMINATION
                               UNDER TITLE VII

     48. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

        previous paragraphs herein; specifically, paragraphs 16-47.

     49. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2. [Section 703]

        states in relevant part as follows:

                Employer Practices; it shall be an unlawful employment practice for an employer -
                (1) to fail or refuse to hire or to discharge any individual, or otherwise to
                discriminate against any individual with respect to her/his compensation, terms,
                conditions, or privileges of employment, because of such individual’s race, color,
                religion, sex, or national origin.


     50. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

        modification in the terms and conditions of his employment.

     51. Defendant further denied Plaintiff numerous promotions he was qualified for and instead

        promoted others who were less qualified and who hadn’t worked for Defendant as long.

     52. Further, Plaintiff’s hours were manipulated, which caused him to lose health insurance with

        Defendant. Plaintiff was asked to do tasks that Defendant hired Plaintiff knowing Plaintiff

        could not complete due to his disability as a further discriminatory action and act of

        retaliation. Plaintiff could complete the essential functions and tasks of his employment.

     53. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

        seq., by discriminating against Plaintiff because of his race and national origin.




                                                  7
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 19



     54. The Defendant's conduct constitutes unlawful discrimination under the Act, and such

         actions were willful and malicious and, as a direct and proximate result of the Defendant's

         unlawful and discriminatory conduct, the Plaintiff has suffered damages and will continue

         to suffer irreparable injury and damages in the future, including, but not limited to:

             a) Damage to reputation, confidence and self-esteem;

             b) Loss of past and future income;

             c) Loss of future earning capacity;

             d) Loss of other fringe benefits;

             e) Stress, anxiety and emotional distress;

             f) Significant past and future pain and suffering; and

             g) Other financial losses.

     55. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

         expenses related to this litigation.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

  damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

  all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

  this Court deems to be just and proper.



                                    COUNT II: RETALIATION
                                      UNDER TITLE VII

     56. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 16-47.

     57. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

         it shall be unlawful employment practice for an employer:



                                                    8
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 19



            (1) to . . . discriminate against any of his employees . . . because [s]he has opposed any
            practice made an unlawful employment practice by this subchapter, or because [s]he
            has made a charge, testified, assisted or participated in any manner in an investigation,
            proceeding, or hearing under this subchapter.


     58. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

        modification in the terms and conditions of his employment. Defendant further denied

        Plaintiff numerous promotions he was qualified for and instead promoted others who were

        less qualified and who hadn’t worked for Defendant as long.

     59. Further, Plaintiff’s hours were manipulated, which caused him to lose health insurance with

        Defendant. Plaintiff was asked to do tasks that Defendant hired Plaintiff knowing Plaintiff

        could not complete due to his disability. Plaintiff could complete all essential functions of

        his employment at all times material hereto.

     60. Defendant discriminated against and harassed Plaintiff so severely as to cause Plaintiff’s

        hospitalization due to extreme levels of stress, which exacerbated his heart condition.

     61. When Plaintiff complained of the unlawful discrimination and harassment, Plaintiff’s

        treatment worsened, and he was further passed over for promotions. No corrective action

        was taken when Plaintiff complained of the retaliation either.

     62. Defendant engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

        seq. by retaliating against Plaintiff with respect to the terms, conditions or privilege of

        employment because of his complaints of discrimination and harassment on the basis of

        his membership in a protected class.

     63. The Defendant's conduct constitutes unlawful retaliation under the Act, and such actions

        were willful and malicious and, as a direct and proximate result of the Defendant's unlawful




                                                  9
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 19



          and discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

          irreparable injury and damages in the future, including, but not limited to:

              a) Damage to reputation, confidence and self-esteem;

              b) Loss of past and future income;

              c) Loss of future earning capacity;

              d) Loss of other fringe benefits;

              e) Stress, anxiety and emotional distress;

              f) Significant past and future pain and suffering; and g. Other financial losses.

      64. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

          expenses related to this litigation.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

   damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

   all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

   this Court deems to be just and proper.



                                      COUNT III: FCRA §760.10
                                        DISCRIMINATION


      65. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein; specifically, paragraphs 16-47.

      66. Florida Statute Section 760.10(1)(a) provides that: “[i]t is an unlawful employment practice

          for an employer…to discriminate against any individual with respect to compensation,

          terms, conditions, or privileges of employment, because of such individual’s race, color,

          religion, sex, pregnancy, national origin, age, handicap, or marital status.”




                                                    10
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 19



      67. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

         modification in the terms and conditions of his employment. Defendant further denied

         Plaintiff numerous promotions he was qualified for and instead promoted others who were

         less qualified and who hadn’t worked for Defendant as long.

      68. Further, Plaintiff’s hours were manipulated, which caused him to lose work and health

         insurance with Defendant. Plaintiff was also only scheduled on nights and weekends.

      69. As an attempt to further harass Plaintiff, Plaintiff was asked to do tasks that Defendant

         hired Plaintiff knowing Plaintiff could not complete due to his disability. Plaintiff could

         complete all essential functions of his employment at all times material hereto.

      70. Defendant discriminated against and harassed Plaintiff so severely as to cause Plaintiff’s

         hospitalization due to extreme levels of stress, which exacerbated his heart condition.

      71. Defendant is prohibited under the FCRA from discriminating against Plaintiff because of

         his race and national origin with regard to discharge, employee compensation, and other

         terms, conditions, and privileges of employment.

      72. Defendant violated the FCRA by unlawfully discriminating against and harassing Plaintiff

         based on his disability, of which the Defendant were fully aware.

      73. The Defendant's conduct constitutes unlawful retaliation under the Act, and such actions

         were willful and malicious and, as a direct and proximate result of the Defendant's unlawful

         and discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

         irreparable injury and damages in the future, including, but not limited to:

             a) Damage to reputation, confidence and self-esteem;

             b) Loss of past and future income;

             c) Loss of future earning capacity;




                                                   11
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 19



              d) Loss of other fringe benefits;

              e) Stress, anxiety and emotional distress;

              f) Significant past and future pain and suffering; and g. Other financial losses.

      74. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

          expenses related to this litigation.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

   damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

   all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

   this Court deems to be just and proper.



                                     COUNT IV: RETALIATION
                                       UNDER THE FCRA

      75. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein; specifically, paragraphs 16-47.

      76. Defendant discriminated and retaliated against Plaintiff in the terms and conditions of his

          employment. Defendant further denied Plaintiff numerous promotions he was qualified for

          in retaliation for his lawfully having engaged in statutorily protected activity and as a result

          of his complaints of discrimination (among other actions as described above).

      77. When Plaintiff complained of the unlawful discrimination and harassment, Plaintiff’s

          treatment worsened, and he was further passed over for promotions. No corrective action

          was taken when Plaintiff complained of the retaliation either.

      78. Defendant’s conduct constitutes unlawful retaliation under the Act, and such actions were

          willful and malicious and, as a direct and proximate result of the Defendant’s unlawful and




                                                    12
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 13 of 19



          discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

          irreparable injury and damages in the future, including, but not limited to:

              a) Damage to reputation, confidence and self-esteem;

              b) Loss of past and future income;

              c) Loss of future earning capacity;

              d) Loss of other fringe benefits;

              e) Stress, anxiety and emotional distress;

              f) Significant past and future pain and suffering; and

              g) Other financial losses.

      79. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

          expenses related to this litigation.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

   damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

   all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

   this Court deems to be just and proper.



                                    COUNT V: ADA DISABILITY
                                       DISCRIMINATION


      80. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein; specifically, paragraphs 16-47.

      81. The Americans with Disabilities Act, 42 U.S. Code § 12111 (2) states a “Covered Entity”

          includes “an employer, employment agency, labor organization, or joint labor-management

          committee.”



                                                    13
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 14 of 19



      82. The term “Disability” is defined under 42 U.S. Code § 12102 (1) to mean, “with respect to

         an individual— (A) a physical or mental impairment that substantially limits one or more

         major life activities of such individual; (B) a record of such an impairment; or (C) being

         regarded as having such an impairment (as described in paragraph (3)).”

      83. 42 U.S. Code § 12102 (3) explains what is considered “being regarded as having such an

         impairment”:

                 For purposes of paragraph (1)(C): (A) An individual meets the requirement
                 of “being regarded as having such an impairment” if the individual
                 establishes that he or she has been subjected to an action prohibited under
                 this chapter because of an actual or perceived physical or mental impairment
                 whether or not the impairment limits or is perceived to limit a major life
                 activity. (B) Paragraph (1)(C) shall not apply to impairments that are
                 transitory and minor. A transitory impairment is an impairment with an
                 actual or expected duration of 6 months or less.


      84. 42 U.S. Code § 12102 (2)(A) defines “Major Life Activities” to include, but not be limited

         to: “caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

         standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

         communicating, and working.”

      85. Regarding the Americans with Disabilities Act, 29 CFR 1630.2 (1)(o) explains the term

         “Reasonable Accommodations” stating:

            (1) The term reasonable accommodation means:
               (i) Modifications or adjustments to a job application process that enable a
               qualified applicant with a disability to be considered for the position such
               qualified applicant desires; or
               (ii) Modifications or adjustments to the work environment, or to the manner
               or circumstances under which the position held or desired is customarily
               performed, that enable an individual with a disability who is qualified to
               perform the essential functions of that position; or




                                                  14
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 15 of 19



                (iii) Modifications or adjustments that enable a covered entity's employee
               with a disability to enjoy equal benefits and privileges of employment as are
               enjoyed by its other similarly situated employees without disabilities.


              (2) Reasonable accommodation may include but is not limited to:
                (i) Making existing facilities used by employees readily accessible to and
               usable by individuals with disabilities; and
                 (ii) Job restructuring; part-time or modified work schedules; reassignment
               to a vacant position; acquisition or modifications of equipment or devices;
               appropriate adjustment or modifications of examinations, training materials,
               or policies; the provision of qualified readers or interpreters; and other similar
               accommodations for individuals with disabilities.


      86. Together, 42 U.S. Code § 12102, 12111, and 29 CFR § 1630.2 establish an employer’s

         duty with respect its employees with a disability and employees that are regarded as having

         such an impairment.

      87. At all times relevant to this action, Plaintiff was and is a qualified individual with a

         disability within the meaning of the ADA in that Plaintiff is capable of performing all

         essential functions of his employment position with or without a reasonable

         accommodation.

      88. At all times relevant to this action, Plaintiff was and is a man with a disability, who

         underwent serious heart surgery (quadruple bypass) – all of which was exacerbated by

         Defendant’s treatment of Plaintiff, ultimately resulting in his hospitalization.

      89. Defendant is prohibited under the ADA from discriminating against Plaintiff because of

         his disability with regard to discharge, employee compensation, and other terms,

         conditions, and privileges of employment.




                                                   15
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 16 of 19



      90. Defendant required Plaintiff to unload trucks, which requires lifting over ten (10) pounds

          – something Defendant was well aware Plaintiff could not do.

      91. When Plaintiff again advised Defendant that he could not lift more than ten (10) pounds,

          no action was taken to provide Plaintiff with an alternative task as a reasonable

          accommodation. Instead, Plaintiff was met with further hostility.

      92. Defendant violated the ADA by failing to accommodate and discriminating against

          Plaintiff because of Plaintiff’s disability, of which the Defendant was fully aware.

      93. The Defendant's conduct constitutes unlawful retaliation under the Act, and such actions

          were willful and malicious and, as a direct and proximate result of the Defendant's unlawful

          and discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

          irreparable injury and damages in the future, including, but not limited to:

              g) Damage to reputation, confidence and self-esteem;

              h) Loss of past and future income;

              i) Loss of future earning capacity;

              j) Loss of other fringe benefits;

              k) Stress, anxiety and emotional distress;

              l) Significant past and future pain and suffering; and g. Other financial losses.

      94. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

          expenses related to this litigation.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

   damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

   all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

   this Court deems to be just and proper.


                                                    16
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 17 of 19



                         COUNT VI: RACE AND NATIONAL ORIGIN
                        DISCRIMINATION UNDER 42 U.S. Code § 1981


      95. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 16-47.

      96. 42 U.S. Code § 1981 - Equal rights under the law states provides:

         (a) All persons within the jurisdiction of the United States shall have the same right in
             every State and Territory to make and enforce contracts, to sue, be parties, give
             evidence, and to the full and equal benefit of all laws and proceedings for the security
             of persons and property as is enjoyed by white citizens, and shall be subject to like
             punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no
             other.
         (b) For purposes of this section, the term “make and enforce contracts” includes the
             making, performance, modification, and termination of contracts, and the enjoyment
             of all benefits, privileges, terms, and conditions of the contractual relationship.

      97. Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and unlawfully

         retaliated against Plaintiff in violation of 42 USC 1981.

      98. Defendant constantly enforced a purposefully discriminatory pattern and practice of

         depriving individuals who were not Hispanic of the equal rights described therein, in

         further violation of 42 U.S.C. §1981.

      99. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

         modification in the terms and conditions of his employment. Defendant further denied

         Plaintiff numerous promotions he was qualified for and instead promoted others who were

         less qualified and who hadn’t worked for Defendant as long.

      100.       Plaintiff made numerous inquiries and complaints about Defendant’s failure to

         promote Plaintiff despite being more qualified and having worked for Defendant longer

         than the non-Indian employees who were promoted. Plaintiff also complained of the

         discrimination, harassment, and subsequent retaliation (as it was ongoing), but no


                                                  17
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 18 of 19



          corrective action was taken. Instead, Defendant continually discriminated and retaliated

          against Plaintiff.

      101.        When Plaintiff advised Defendant of the discrimination, no corrective action was

          taken but rather Defendant retaliated against Plaintiff.

      102. Plaintiff suffered damages as a result of Defendant’s unlawful actions.

      103. As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff has been

          denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

          contractual relationship which provided substantial compensation and benefits, thereby

          entitling him to injunctive and equitable monetary relief; and having suffered such

          anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of

          Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

      104. Defendant acted with malice or reckless indifference to the rights of the Plaintiff and

          copious other individuals named herein, thereby entitling Plaintiff to an award of punitive

          damages.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

   damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

   all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

   this Court deems to be just and proper.

                                                 JURY DEMAND
      Plaintiff requests a jury trial on all issues to be tried.


                               [SIGNATURE BLOCK IS ON NEXT PAGE]




                                                      18
Case 1:20-cv-23813-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 19 of 19



         Dated: Miami, Florida
         September 14, 2020                  Respectfully submitted,
                                             SW LAW GROUP, PLLC

                                             _/s/ Sarah Waters____________________
                                             By: Sarah Waters, Esq.
                                             FL Bar No. 118496
                                             SW Law Group, PLLC
                                             6900 Bird Road, #558075
                                             Miami, Florida 33155
                                             Tel. (561) 299-0084
                                             sarah@sw-lawgroup.com




                                        19
